Citation Nr: 1120766	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  04-38 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1992 to January 1998.  He also served in the Army National Guard from February 1990 to November 1992 with a period of active duty for training from June 1991 to August 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), which denied service connection for sarcoidosis.  The Veteran disagreed with such decision and subsequently perfected the appeal.   

In February 2007, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

The Board issued a decision in April 2009, in which it denied entitlement to service connection for sarcoidosis.  The Veteran appealed the Board's April 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, upon a Joint Motion for Remand, the Court remanded the decision to the Board for further action concerning the claim for entitlement to service connection for sarcoidosis.  Specifically, the Court directed the Board to consider the lay evidence concerning his first experience shortness of breath and joint pain during service and his ongoing symptomatology since service.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with cutaneous sarcoidosis.

2.  The Veteran competently and credibly reports that he experienced shortness of breath, problems breathing, and muscle aches/joint pain in-service as early as November 1996 while he was stationed in Zagreb, Croatia.  

3.  The medical evidence regarding a relationship between the Veteran's cutaneous sarcoidosis disability and his in-service complaints of shortness of breath, problems breathing, and muscle aches/joint pain in-service as early as November 1996 while he was stationed in Zagreb, Croatia, is in equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, sarcoidosis was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefits sought on appeal, specifically service connection for sarcoidosis.  As such, no discussion of VA's duty to notify or assist regarding the issue of entitlement to service connection for sarcoidosis is necessary.

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, initially, the Board notes that there is a current cutaneous sarcoidosis disability, as reflected in a December 2008 VA Examination Report.  As there is evidence of a current chronic disability, the first element of the Veteran's service connection claim is satisfied.  

The Veteran is seeking service connection for sarcoidosis, which he maintains is related to his active service.  The Board notes that the Veteran's service treatment (STRs) are largely unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005) (where the Court held that VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule).

In support of this claim, the Veteran reports that he has suffered from symptoms such as shortness of breath, problems breathing, and muscle aches/joint pain in-service as early as November 1996 while he was stationed in Zagreb, Croatia.  See February 2007 Board Hearing Transcript; April 2011 Letter from the Veteran's Representative.  He also reported that such symptoms continued after he was discharged from service.  See id.  The claims folder includes a December 1997 Treatment Report from Moncrieff Army Community Hospital, noting that the Veteran was treated for shortness of breath and was assessed with possible reactive airway disease, gastroesophageal reflux disease, and sleep apnea.  There are no other STRs of record regarding the Veteran's claim.  See December 3, 1997 Treatment Report, Moncrief Army Community Hospital.  Although the Veteran's service treatment records are negative for a documented in-service treatment and/or diagnosis of sarcoidosis, the Board finds that the Veteran's statements regarding in-service complaints of shortness of breath, problems breathing, and muscle aches/joint pain in-service as early as November 1996 while he was stationed in Zagreb, Croatia, consistent and credible with such service.  

Also in support of this claim, the record contains a December 2008 VA Examination Report, in which the examiner opined that "based on the available evidence, [he] cannot say with any certainty that the [Veteran's] pulmonary symptoms [he had in December 1997] are due to sarcoidosis."  Further, the examiner also opined that "it is possible that [the Veteran's] diagnosis [of cutaneous sarcoidosis] is related to the symptoms he had in December of 1997, but [he has] absolutely no way to be any more certain of this, since [he] cannot be certain that the [Veteran] even has parenchymal or endobronchial disease based on the information available."  Thus, the December 2008 examiner could not resolve the issue of whether the Veteran's sarcoidosis was related to his in-service complaints of shortness of breath, problems breathing, and muscle aches/joint pain without resort to mere speculation based on the evidence of record.  See December 2008 VA Examination Report.   A complete review of the evidence of record is negative for any other opinion regarding whether the Veteran's sarcoidosis was related to his in-service complaints of shortness of breath, problems breathing, and muscle aches/joint pain.  Since a complete copy of the Veteran's STRs are not of record and in light of the Veteran's competent and credible lay statements of record, the Board finds the evidence regarding whether the Veteran's sarcoidosis was related to his in-service complaints of shortness of breath, problems breathing, and muscle aches/joint pain is in equipoise. 

Thus, the record shows that there is a current disability of cutaneous sarcoidosis and evidence of an in-service complaints of shortness of breath, problems breathing, and muscle aches/joint pain in-service as early as November 1996 while he was stationed in Zagreb, Croatia.  In light of the foregoing, the Board finds that service connection is warranted.  There is probative, contemporaneous evidence of in-service complaints of shortness of breath, problems breathing, and muscle aches/joint pain with post-service symptomatology, and supportive lay and medical statements.  Resolving doubt in his favor, the Board finds that the evidence supports service connection for sarcoidosis.  38 U.S.C.A. § 5107(b).  Because the three requirements for the grant of service connection for sarcoidosis have been satisfied, and service connection for sarcoidosis is warranted.  


ORDER

Service connection for sarcoidosis is granted.


REMAND

The Veteran also seeks entitlement to service connection for sleep apnea.  Although the Board regrets the additional delay, based on review of the record further development is necessary prior to adjudicating the claim on the merits.

In a December 2009 rating decision, the RO denied service connection for sleep apnea.  In a January 2010 Letter from the Veteran's Representative, the Veteran indicated that he disagreed with the denial of service connection for sleep apnea and wished to appeal such decision.  The Board construes this statement as a timely notice of disagreement with the RO's December 2009 rating decision denying service connection for sleep apnea.    

Upon further review of the evidence of record, the Board notes that there is no indication that the RO took further action after receiving the Veteran's January 2010 notice of disagreement with the December 2009 rating decision denying service connection for sleep apnea.  In other words, the RO has not issued Statement of the Cases (SOC) as required by 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim so that a SOC may be issued).  As such, a remand is necessary regarding the service connection claim for sleep apnea in order for the AMC/RO to issue a SOC regarding such claim as required under 38 C.F.R. § 19.29 and Manlincon.        

Accordingly, the case is REMANDED for the following action:

Since the Veteran filed a timely notice of disagreement with the RO's December 2009 rating decision denying service connection for sleep apnea, the RO should provide the Veteran and his representative with a SOC and notification of his appeal rights as required by 38 C.F.R. § 19.29 and Manlincon, 12 Vet. App. 238.  If he perfects an appeal as to any or all of these claims, return the case to the Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


